Pettit, J.
This was an indictment against the appellant for larceny, charging her with stealing a shawl, the property of Clarence Roberts.
There was a verdict of guilty. A motion for a new trial, for the reason that the verdict is contrary to the evidence, was overruled, and an exception taken. The evidence clearly and unmistakably shows that the shawl was the property of Florence Roberts, wife of Clarence Roberts, and was given to her by her mother after marriage. When the law was that a husband owned all the personal property of his wife, this evidence, possibly, might have sustained the verdict, but under our statute and the rulings of this court, it cannot. Acts 1853, p. 57, sec. 5, 1 G. & H. 295, note 2; Scott v. Scott, 13 Ind. 225 ; Wilkins v. Miller, 9 Ind. 100; Martindale v. Tibbetts, 16 Ind. 200.
*470The judgment is reversed, with instructions to the court below to sustain the motion for a new trial. The clerk will certify this opinion at once.